Berry, J.
1. Laws 1874, c. 67, is 'entitled “An act to amend chapter 84 of the General Statutes, relating to forcible •entries and unlawful detainers.” The chapter thus entitled is in effect an amendment of chapter 84, as respects Ramsey county. Though the title is not as specific as would have been desirable, it expresses, in a general way, the subject of the chapter, and this iá sufficient. State v. Kinsella, 14 Minn. 524.
2. Under Gen. St. 1878, c. 84, any justice of the peace may, within his county, entertain proceedings in forcible entry and detainer. As respects justices of the city of St. Paul an exception to this general rule is made by Gen. St. 1878, c. 64, §§ 105, 108; but as respects justices of towns in Ramsey •county, outside of St. Paul, the jurisdiction given them by chapter 84, to issue summons, and, generally, to entertain proceedings in forcible entry and detainer, outside of said city, remains unimpaired. If they ever had any authority to issue such summons, or entertain such proceedings, within the city,- that authority appears to be taken awray, and conferred upon the municipal eourt of St. Paul exclusively, by Gen. St. 1878, c. 64, § 104. It follows that it is competent for a justice of the peace of a town in Ramsey county, within his own town, to issue a summons and entertain proceedings in forcible entry and detainer, though the parties to the proceedings reside in St. Paul, and the premises which are the subject of the proceedings are within the limits of such city.
3. Laws 1874, c. 67, before cited, provides that in all cases of appeal under chapter 84 of the General Statutes, relating to forcible entries and detainers in the county of Ramsey, the action may be brought to trial in the appellate court by either party, at any special or general term of said court, by giving to the other party three days’ notice in writing of such trial. Gen. St. 1S78, c. 66, § 244, provides that “judges of the several district courts may, by order, appoint such special terms *239■* * * as may be deemed, necessary or convenient,” but farther provides that issues of fact cannot be forced to trial at these special terms. This section, as it stands in the General Statutes of 1878, was enacted in 1868. As respects appeals to the district court, in forcible entry and detainer proceedings, the effect of Laws 1874, c. 67, is to authorize a trial at any such special term, notwithstanding it may require the examination and determination of issues of fact. And by the second section of the chapter, provision is made in such cases for the issue, if necessary, of a special venire to bring in a jury. The purpose evidently was to afford that speedy relief which seems to be .necessary in proceedings of this character.
The court of common pleas of Eamsey county was merged in the district eourt on March 7, 1876. On March 11th following, at the special term held on that day, in pursuance •of a standing order, duly made and entered, “it was” (as the record here shows) “ordered, and the order announced by the •court, that, special terms of said district court for the hearing and determination of all matters before the court or. judge, •except the trial of issues of fact, would be held every Saturday thereafter, though said order was not entered or filed. Pursuant to said order, upon every Saturday since that time, a session of the .court has been held, denominated a special term, at which business of the character indicated has been transacted. Since defendant’s objection to the trial of this cause at this time was made, the order last referred to has been filed and entered under direction of this court nunc pro tunc.” The preamble of the order recites the fact that the order was made and announced on March 11,1876, as before stated, and that no entry thereof was made by the clerk on the minutes, and that it is desirable that a record of the appointment be made. The order is then put in form, and directed to be filed as of March 11, 1876, and an entry thereof made in the minutes of that date. It was filed and entered accordingly.
There can be no doubt of the authority of the district court *240to make the order of March 11, 1876, under Gen. St. 1878, a. 66, § 244. It was in fact made and announced, but, as it-would seem, by inadvertence, was not filed or entered on the-minutes, as it properly should have been. It had, however, become the law (so to speak) of the court, universally understood and acted upon by the court and bar for between three and four years. In such circumstances we think there can be no question that the order was valid, and that the action of the district court in directing it to be filed and entered mine pro tuna was entirely proper, and the order, when filed and entered, as effectual to all intents and purposes as if it-had been filed and entered on the day when it was originally made. A special term held under the order was a special term within the meaning of Laws 1874, a. 67, before cited, and therefore appeals in forcible entry and detainer proceedings cocll properly be brought on for trial then, although, issues of fact were- to be tried. These are all the points made by defendant which appear to us to require special mention.
Order affirmed.